UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB/A QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2007 000-50526 (Commission File Number) ALL AMERICAN PET COMPANY, INC. (Exact name of registrant as specified in its charter) MARYLAND 91-2186665 (State or Other Jurisdiction of incorporation or Organization) (I.R.S. Employer Identification No.) 110 S. FAIRFAX AVENUE SUITE A-1125 LOS ANGELES, CALIFORNIA 90036 (Address of principal executive offices including zip code) (310) 277-4887 (Registrant's telephone number, including area code) 16501 VENTURA BOULEVARD SUITE 514 ENCINO, CALIFORNIA 91436 (Former Name or Former Address, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes oNo x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x Transitional Small Business Disclosure Format (check one):Yes oNo x As of November 13, 2007, the Registrant had 16, 216, 439 shares outstanding of its $.001 par value common stock. PART II – OTHER INFORMATION ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS In accordance with a private placement memorandum dated February 1, 2007 (the “PPM”), all American Pet Company, Inc. (the “Company”) sold 248,000 shares of its common stock at $.50 per share for an aggregate amount of $124,000. The PPM provided protection for investors from dilution from the sale by the Company of its common stock at prices less than $.50 per share prior to August 1, 2007. The investors are permitted to exchange their entire investment for an investment in any such future financing by the Company in the same amount as the investor invested in the PPM. Between the close of the PPM and August 1, 2007, the Company sold shares of its common stock at $.10 per share. Therefore, under the terms and conditions of the PPM, the PPM investors are permitted to adjust the price of there investment from $.50 to $.10 per share by receiving additional shares of common stock. The Company is currently in the process of issuing an additional 992,000 shares of its common stock to the investors of the PPM. SIGNATURES In accordance with the requirements of the Exchange Act, the registrant has caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. All American Pet Company, Inc. Registrant Dated: December 13, 2007 /s/ Barry Schwartz Barry Schwartz Chief Executive Officer; Chief Financial Officer and Principal Accounting Officer - 2 -
